COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 KEITH BAXTER ALEXANDER,                                      No. 08-14-00102-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                        371st Judicial District Court
                                               §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                            State.                              (TC# 1337633D)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until December 9, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                            '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Wm. Reagan Wynn, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 9, 2014.

       IT IS SO ORDERED this 14th day of November, 2014.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.